         Case 2:18-cr-00264-JAD-VCF Document 45 Filed 08/19/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00264-JAD-VCF-1
 4
                   Plaintiff,                          ORDER
 5
            v.                                                  ECF No. 44
 6
     BRANDON GEOVANY RAMOS,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the revocation hearing currently scheduled for Monday, August 23, 2021 at 11:00 a.m., be
12   vacated and continued to November 1, 2021, at 10:00 a.m.

13          DATED this 19th day of August, 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
